Citation Nr: 0836906	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  08-05 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant's spouse


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to July 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Providence, Rhode Island Department of Veterans Affairs (VA) 
Regional Office (RO) that denied entitlement to TDIU.

The veteran's spouse provided testimony at a videoconference 
hearing before the undersigned Acting Veterans Law Judge in 
August 2008.  A copy of the hearing transcript has been 
associated with the claims file.  Upon request during the 
hearing, the record was left open for 60 days to allow the 
veteran to submit additional evidence in support of his 
claim.  Such evidence was received in September 2008 and the 
veteran signed a written waiver of his right to have this 
evidence initially considered by the RO.  The Board has 
accepted this evidence for inclusion in the record.  See 38 
C.F.R. § 20.800 (2007).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran is service-connected for a muscle injury of 
the left buttocks (Muscle Group XVII), muscle damage of the 
right hand (dominant), post-operative hernia of the left 
lower abdomen, bladder incontinence associated with residuals 
of abdominal muscle injuries, and incisional hernia of the 
right lower quadrant associated with residuals of abdominal 
muscle injuries, all five separately rated as 20 percent 
disabling; and residuals of abdominal muscle injuries and 
peritoneal adhesions, both separately rated as 10 percent 
disabling; for a combined rating of 70 percent, effective 
February 28, 2006.

2.  The veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful 
occupation.


CONCLUSION OF LAW

Resolving the doubt in the veteran's favor, the criteria for 
a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Considering the claim for a TDIU on appeal in light of the 
above-noted legal authority, and given the Board's favorable 
disposition of the claim, the Board finds that all necessary 
notification and development action on this matter has been 
accomplished.

Pertinent Laws and Regulations

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2007).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2007).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2007).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice-
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the service-connected disabilities render him 
incapable of substantial gainful employment.  38 C.F.R. §§ 
3.340, 4.16(a) (2007).  In exceptional circumstances, where 
the veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id.

If the veteran's service-connected disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16(a), and the 
evidence of record indicates that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities, his claim for a TDIU cannot be denied in the 
absence of medical evidence showing that he is capable of 
substantially gainful employment.  See Friscia v. Brown, 7 
Vet. App. 294 (1994).

Analysis

The service-connected disabilities for which the veteran 
currently has been rated are: a muscle injury of the left 
buttocks (Muscle Group XVII), muscle damage of the right hand 
(dominant), post-operative hernia of the left lower abdomen, 
bladder incontinence associated with residuals of abdominal 
muscle injuries, and incisional hernia of the right lower 
quadrant associated with residuals of abdominal muscle 
injuries, all five separately rated as 20 percent disabling; 
and residuals of abdominal muscle injuries and peritoneal 
adhesions, both separately rated as 10 percent disabling; for 
a combined rating of 70 percent, effective February 28, 2006.  

Initially, the Board observes that, even though the veteran 
has a combined rating of 70 percent, the percentage standards 
of 4.16(a) have not been met as with two or more service-
connected disabilities, at least one disability must be rated 
at 40 percent or higher.  See 38 C.F.R. § 4.16(a).  However, 
given the provisions of 38 C.F.R. § 4.16(b), cited to above, 
consideration of whether the veteran is, in fact, 
unemployable, is still necessary in this case.

In statements presented throughout the appeal, the veteran 
has maintained that his service-connected disabilities 
preclude him from obtaining substantially gainful employment.  
During an August 2008 hearing before the Board, the veteran's 
wife provided testimony that his current bladder incontinence 
was his most severely limiting condition and precludes the 
veteran from securing any substantially gainful employment.  
She stated that, because of bladder incontinence, the veteran 
has to get up and go to the bathroom every 10 minutes, wear 
urinary pads when he has to go somewhere, keep a urine bottle 
with him at all times, and, as he was mostly in bed both day 
and night, has to use a rubber bed pad for daily urinary 
leakage.  His spouse testified that the veteran last worked 
on March 26, 1995.  

VA outpatient treatment reports from February 2005 to April 
2007 reflect that the veteran was variously treated for and 
assessed with several conditions, including urinary 
incontinence.

In a February 2006 statement, one of the veteran's private 
physicians, T. C.  R., M.D., reported that in addition to his 
service-connected disabilities, the veteran also had 
developed other disabilities which conceivably related back 
to his gunshot wound in service.  This physician specifically 
noted that the veteran had significant problems related to 
constipation and bowel and bladder incontinence.  

In a March 2006 statement, the veteran's primary care 
physician at the Hyannis VA Medical Center (VAMC) reported he 
had developed a number of debilitating conditions and was now 
totally disabled.  She noted that the veteran's health 
problems included a stroke, Parkinson's disease, coronary 
artery disease and chronic bowel dysfunction.  The veteran 
also continued to suffer the effects of a hernia at the site 
of his combat-related injury and was having increased pain in 
his right hand, also a combat-related injury.  The physician 
noted that due to his stroke and Parkinson 's disease, he was 
unable to change his position in bed and could not transfer 
unassisted.  As such, the effects of the veteran's bowel 
dysfunction and the limitation of the use of his right hand 
were therefore magnified.

In a May 2007 statement, Dr. T. C.  R noted that the veteran 
had developed several medical conditions since service 
including coronary artery disease with coronary artery bypass 
graft (CABG) surgery, implanted cardiac defibrillator, 
cerebrovascular hemorrhage with left hemiparesis, subdural 
hematoma, transurethral prostatectomy, left above-the-knee 
amputation, and worsening problems with urinary continence 
requiring diapers.  This physician indicated that many of the 
veteran's current medical concerns reference his prior 
gunshot wound as he still had a post-operative abdominal 
hernia, significant neuropathy and pervasive bowel and 
bladder continence issues and, as such, it was clear that the 
veteran was not employable secondary to disability.

During a June 2007 VA genitourinary examination, the veteran 
reported undergoing a transurethral resection of the prostate 
(TURP) for some urinary symptoms-slowness and dribbling-in 
2001, and that he was scheduled to have another performed.  
He stated that he still has severe urinary symptoms.  The 
veteran still has an increased amount of urinary dribbling 
for which he wears approximately five to six pads a day, has 
nocturia two to three times, and has occasional saturating 
incontinence for which he uses Chux and pads.  He was taking 
medication, Avodart and Uroxatral, which minimally are 
helpful.  The veteran stated that he had no hospitalizations 
for urinary tract disease in the past year and was not being 
treated for any urologic malignancies.  The examiner noted 
that the veteran was in a wheelchair and was debilitated 
appearing.  An examination was deferred pending the veteran's 
TURP and a private urologic examination.  

At a June 2007 VA examination of the muscles, the veteran 
reported that he used his service-connected right hand to 
control his electronic motorized wheelchair.  His right hand 
has an entrance wound between the second and third fingers at 
the metacarpal joint.  The veteran did not complain of pain 
with the hand at rest.  The exit wound is in the thenar 
prominence of the thumb.  He reported that he has not had to 
seek medical attention for scar or muscle breakdown for this 
hand.  No current problems with the right hand were reported.  
The veteran claimed that his hernia does bulge out daily, 
which aggravates him.  On examination, the veteran had 4/5 
muscle strength of the right hand compared to a 5/5 being 
normal.  He complained of pain over the joint itself, but 
none was noted on examination.  The veteran also complained 
of mild tenderness to palpation of the buttock exit wound 
scar.  A large hernia was noted in the right groin area.  The 
veteran's abdominal muscles showed evidence of weakness when 
the veteran transfers, and there was diastasis of the 
abdominal muscles when the veteran transferred from chair to 
the exam table and the exam table to the chair.  He relies on 
his wife for toileting, showering, shaving, and transfers.  
The examiner concluded that the veteran's service-connected 
scars of the right hand, abdomen and buttock were not as 
likely as not related to his ability to obtain and maintain 
gainful employment.

During a June 2007 VA examination for digestive conditions, 
the veteran reported that he had been limited in his physical 
activities since service due to his hernias but was able to 
perform as a management consultant without difficulties.  The 
examiner opined that with regard to the question of 
unemployability, although the veteran's service-connected 
disabilities precluded him from physical employment, they 
would not preclude him from gainful sedentary employment.  

In a September 2008 letter from the veteran's private 
urologist's office, a P.A. reported that the veteran was 
treated for bladder issues, had undergone a TURP in the past, 
and had difficulties with urinary tract infections as well as 
the inability to empty his bladder.  The P.A. noted that, but 
history, the veteran sustained a bullet wound to the abdomen 
while in Korea, which penetrated his stomach and bladder.

Based on a review of the evidence, and resolving the doubt in 
the veteran's favor, the Board finds that the evidence 
supports the veteran's claim for TDIU.  

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Here, the Board attaches greater probative weight to the 
medical opinions of the veteran's private treating physicians 
as well as his VA primary care physician, which were 
predicated on examinations of the veteran, continuing 
treatment of the veteran and knowledge of his current medical 
condition.  These physicians appear to have concluded that 
the veteran's bladder incontinence was severely limiting and 
rendered the veteran unemployed.  

The Board acknowledges that the June 2007 VA muscles examiner 
indicated that the veteran's service-connected scars would 
not effect the veteran's employability and that the June 2007 
digestive disorders examiner opined that the veteran's 
service-connected disabilities likely precluded him from 
physical employment, they would not preclude him from gainful 
sedentary employment.  However, the Board accords these 
opinions given by these VA nurse practitioners less probative 
value as their opinions were based on a single examination of 
the veteran and as nurse practitioners lack the depth of 
knowledge, skill and medical expertise when compared to that 
of the veteran's private and VA treating physicians.  
Moreover, the VA examiners' opinions do not appear to be 
based on a review of the claims file, to include the findings 
of the June 2007 VA genitourinary examiner, who noted the 
veteran's severe urinary problems with frequent urinary 
leakage requiring pads that have to be changed five to six 
times a day (a marked increase over the one or two pads used 
at the time of the 2006 VA examination), with nocturia of two 
to three times and with occasional saturating incontinence 
for which he uses Chux on his bed and pads.  The debilitating 
nature of the veteran's urinary incontinence was attested to 
by the veteran's wife during the Board hearing.  In 
particular, she testified that, in addition to wearing pads 
and using bed pads, the veteran has a urine bottle with him 
all the time, because he might have to go and at times he 
does not even know that he is going.  In light of the above, 
the Board accords greater probative weight to the medical 
opinions and findings of the veteran's private treating and 
VA primary care physicians.

Thus, the objective evidence of record reflects that the 
veteran's service-connected disabilities-in particular, his 
bladder incontinence-when considered with his educational 
attainment and occupational background, render him unable to 
secure or follow a substantially gainful occupation.  The 
Board observes that the veteran has been unemployed since 
1995 and, although his retirement was initially due to his 
coronary artery disease, now his urinary incontinence alone 
appears to render him unemployable.  As noted earlier, the 
veteran's private and VA primary care physicians have 
indicated that the veteran is severely limited due to his 
service-connected bladder incontinence which renders him 
totally disabled and unemployable.  The testimony of the 
veteran's wife attested to the severity of his bladder 
incontinence and the veteran's inability to obtain gainful 
unemployment as he is primarily confined to his bed due to 
the severity of this problem.  See 38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Thus, the competence evidence of record 
collectively shows that the veteran is unemployable due to 
his service-connected bladder incontinence alone.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2007).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the veteran's favor, the Board finds 
that the criteria for a TDIU due to service-connected 
disabilities are met.


ORDER

A TDIU is granted, subject to the regulations applicable to 
the payment of monetary benefits.




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


